IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10850
                        Conference Calendar



ROQUE T. ARANDA,

                                         Plaintiff-Appellant,

versus

HENRY THOMAS HIRSCH; RICKY B. SMITH; GEORGE H. HANSARD; ALLEN J.
HAMMONS, JR.; JAMES RAY CATON,

                                         Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:00-CV-224-C
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Roque T. Aranda, Texas prisoner # 805045, appeals the

dismissal of his complaint alleging a conspiracy to convict him

as frivolous and malicious in accordance with 28 U.S.C.

§ 1915(e)(2)(B).   Aranda argues inter alia that the district

court improperly dismissed his conspiracy claim as time-barred.

     The complaint is time-barred.   See Moore v. McDonald, 30
F.3d 616, 620 (5th Cir. 1994).   This appeal is frivolous.   See




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10850
                                  -2-

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).   It is

DISMISSED.   See 5th Cir. R. 42.2.

     The three-strikes provision of 28 U.S.C. § 1915(g)

“prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim.”    Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997)(citing Adepegba v. Hammons, 103 F.3d 383, 385

(5th Cir. 1996)).   Aranda has previously had at least five

strikes against him.    Aranda v. Key, No. 00-10849 (5th Cir. Feb.

14, 2001)(imposing 28 U.S.C. § 1915(g) bar); Aranda v. Shaw, No.

00-10844 (5th Cir. Feb. 14, 2001)(imposing 28 U.S.C. § 1915(g)

bar); Aranda v. Millsaps, No. 99-11394 (5th Cir. Aug. 29, 2000).

Aranda filed this appeal before the § 1915(g) bar was imposed.

He is reminded that he may no longer proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.